                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


DEUNTAE THOMAS                                          CIVIL ACTION NO. 18-0257

VERSUS                                                  JUDGE S. MAURICE HICKS, JR.

BARCLAYS CAPITAL INC ET AL                              MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

      Before the Court is a Motion to Dismiss Plaintiff’s Complaint (Record Document

10) filed by defendants Barclays Bank Delaware (“Barclays”), Barclays PLC, Barclays

Bank PLC, Barclays Capital Inc., Barclays Commercial Mortgage Securities LLC,

Barclays Capital Securities LTD, Barclays Dryrock Funding LLC, and Barclays Dryrock

Issuance Trust (collectively “Corporate Defendants”). Also before the Court is another

Motion to Dismiss Plaintiff’s Complaint (Record Document 11) filed by defendants James

Staley, David Henderson, James Gibson, Larry Kravetz, Curt Hess, John Thomas

McFarlane, Tushar Morzaria, and Matthew Larson (collectively “Individual Defendants”).

Both motions seek dismissal of Plaintiff’s claims under F.R.C.P. Rules 12(b)(2) and

12(b)(6). For the following reasons, both motions are GRANTED.

      Also pending before the Court is a Motion to Strike (Record Document 29) filed by

Defendants. For the reason stated in Section III of this Memorandum Ruling, the motion

is DENIED as moot.

                   FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff’s factual allegations are as follows:

      I opened 4 accounts online with Barclays: 2 CD accounts ending in 6878
      and 6880 valued at $1,000,000 each and two Savings Accounts ending in
      6859 and 6861 valued at $250,000 each on July 11, 2014 using the account
      at the Federal Reserve Bank of Chicago ending in 5447 with the routing
      number 0710-0030-1 and received immediate confirmation electronically.
      On July 14, 2017 I received an email communication stating that the
      transfers were reversed because the transfers were not accepted by the
      Federal Reserve bank. In the exhibits that I provide I show that not only did
      the transfers go through and stick but all payments the Federal Reserve
      banks process are final and irrevocable. With this knowledge any competent
      person with this information will reason that since according to the rules for
      ACH payments that payments take up to two days to settle and once settled
      the payments are final, irrevocable, and that FedWire will not accept the
      money it has transferred out. All of this information can easily be found on
      the Federal Reserve website or by diligent self-search. Going by this
      information it stands to reason that if any reversals were to occur on day 3
      or later of a FedWire transfer then no actual reversal has occurred but fraud
      and theft by the recipient of the funds from the Federal Reserve. Since this
      has occurred I have been calling into Barclays trying to speak with a high-
      level manager to discuss the reasons for the theft [of] the funds from the
      accounts and closure of these accounts without authorized permission from
      me. When I do call I get the run around and if/when I speak to a manager I
      am told that I have committed a scam and that the call will be disconnected
      immediately. Barclays has put me on their list for scammers and made it to
      where when I call in I can only speak with the Fraud Department, and now
      they claim that they have spoken to me on the subject matter and will no
      longer speak with me. The last time I contacted Barclays I had to call in
      multiple times, got disconnected multiple times, disrespected by the
      managers and employees, and told that I was a scammer when I tried to tell
      the managers that not only do I have evidence that I am in honor but I can
      show that Barclays took the money, allowed the payment to settle for the
      maximum time period of two-days, and prove that FedWire states that all of
      its transactions occur either instantaneously or same day and that these
      transfers are final, irrevocable, and FedWire will not take these payments
      back. They have dishonored me by claiming that I’m dealing with a
      fraudulent transaction.

Record Document 1 at 5.

      In addition to his factual allegations, Plaintiff attached a number of documents to

his complaint as exhibits. See Record Document 1-2. These documents include: screen

shots of various web pages, including the web pages of the Federal Reserve, the National

Automated Clearinghouse, Wikipedia, and PYMNTS.com; a UCC filing acknowledgment

from the California Secretary of State; and email correspondence between Plaintiff and

                                      Page 2 of 15
Barclays. With these documents, Plaintiff attempts to show that, “not only did the transfers

go through and stick but all payments the Federal Reserve banks process are final and

irrevocable.” Record Document 1 at 5.

       Thus, to summarize Plaintiff’s factual allegations, Plaintiff opened four bank

accounts with Barclays. He then instructed Barclays to request a wire transfer of $2.5

million from an account at the Federal Reserve Bank of Chicago (“Federal Reserve”)

apportioned to his four Barclays accounts. Barclays proposed this transfer of funds

request, and the Federal Reserve subsequently transferred funds totaling $2.5 million to

Plaintiff’s Barclay’s accounts. After two days, these transfers became “final and

irrevocable.” Record Document 1 at 5. Plaintiff then received email correspondence from

Barclays stating that “the transfers were reversed because the transfers were not

accepted by the Federal Reserve Bank.” Id. However, Plaintiff argues, because the

transfer from the Federal Reserve was final and irrevocable at this time, the Federal

Reserve would not have accepted any “reversal” of the funds. Therefore, Plaintiff reasons,

the money was not actually transferred back to the Federal Reserve but was instead

“stolen” by Barclays.

       Plaintiff further alleges that on his attempts to reach out to Barclays, he has been

accused of attempting to scam Barclays and has been placed on Barclays’ “list of

scammers.” Id. Additionally, he claims that his calls have been ignored and that he has

been disrespected by the employees and management at Barclays. Based on these facts,

Plaintiff filed the current lawsuit seeking relief in the amount of $17,500,000. Id.

                                  LAW AND ANALYSIS

       I.     Legal Standards



                                        Page 3 of 15
               a. F.R.C.P. 12(b)(2)

         Under F.R.C.P 12(b)(2) a defendant may seek to dismiss the plaintiff’s claims

against him because personal jurisdiction over that defendant is absent. There is personal

jurisdiction if the state's long-arm statute extends to the defendant and the exercise of

such jurisdiction is consistent with due process. See Johnston v. Multidata Sys. Int'l Corp.,

523 F.3d 602, 609 (5th Cir. 2008). The Louisiana long arm statute extends as far as is

permitted by due process. See Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640

(5th Cir. 2002). The exercise of personal jurisdiction over a defendant comports with due

process only if (1) the defendant has purposefully availed himself of the benefits and

protection of Louisiana by establishing “minimum contacts” with Louisiana and (2) the

exercise of personal jurisdiction over the defendant does not offend traditional notions of

fair play and substantial justice. Allred v. Moore & Peterson, 117 F.3d 278, 285 (5th Cir.

1997).

         Personal jurisdiction may be general or specific. General jurisdiction “requires

‘continuous and systematic’ forum contacts and allows for jurisdiction over all claims

against the defendant, no matter their connection to the forum.” In re DePuy

Orthopaedics, Incorporated, Pinnacle Hip Implant Product Liability Litigation, 888 F.3d

753, 778 (5th Cir. 2018) (internal citations omitted). Specific jurisdiction “obtains only

where a defendant ‘purposefully directs’ his activities toward the state, and the plaintiff’s

claim ‘arises out of or is related to’ the defendant’s forum contacts.” Id. (internal citations

omitted).

         The plaintiff bears the burden of establishing jurisdiction. See Patterson v. Aker

Sols. Inc., 826 F.3d 231, 233 (5th Cir. 2016). If, as here, the court rules on personal



                                        Page 4 of 15
jurisdiction without conducting an evidentiary hearing, the plaintiff bears the burden of

establishing only a prima facie case of personal jurisdiction. See Quick Techs., Inc. v.

Sage Grp. PLC, 313 F.3d 338, 343 (5th Cir. 2002). In determining whether plaintiff has

met its burden, the Court “must accept the plaintiff’s uncontroverted allegations, and

resolve in [his] favor all conflicts between the facts contained in the parties' affidavits and

other documentation.” Patterson, F.3d at 233.

              b. Rule 12(b)(6)

       Rule 8(a)(2) of the Federal Rules of Civil Procedure governs the requirements for

pleadings that state a claim for relief, requiring that a pleading contain "a short and plain

statement of the claim showing that the pleader is entitled to relief." The standard for the

adequacy of complaints under Rule 8(a)(2) is now a "plausibility" standard found in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and its progeny. Under this standard, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009). A claim for relief is

plausible on its face “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A

claim for relief is implausible on its face when the “well pleaded facts do not permit the

court to infer more than the mere possibility of misconduct.” Id.

       Rule 9(b) governs the requirements for pleadings that allege fraud. According to

this rule, "a party must state with particularity the circumstances constituting fraud." Fed.

R. Civ. P. 9(b). A plaintiff bringing a fraud claim must "specify the statements contended

to be fraudulent, identify the speaker, state when and where the statements were made,

and explain why the statements were fraudulent." ABC Arbitrage v. Tchuruk, 291 F.3d



                                        Page 5 of 15
336, 350 (5th Cir. 2002); see also United States ex rel. Steury v. Cardinal Health, Inc.,

625 F.3d 262, 266 (5th Cir. 2010) (plaintiffs alleging fraud must allege the “who, what,

when, where, and how” of the alleged fraud). The standard for pleading fraud is, therefore,

a higher standard than the standard for pleading other claims that must only comply with

the Rule 8(a)(2) standard.

       Federal Rule of Civil Procedure 12(b)(6) allows parties to seek dismissal of a

party's pleading for failure to state a claim upon which relief may be granted. In deciding

a Rule 12(b)(6) motion to dismiss, a court generally "may not go outside the pleadings."

Colle v. Brazos Cty., Tex., 981 F.2d 237, 243 (5th Cir. 1993). However, a court may also

rely upon "documents incorporated into the complaint by reference and matters of which

a court may take judicial notice" in deciding a motion to dismiss. Dorsey v. Portfolio

Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008). A judicially noticed fact “must be one not

subject to reasonable dispute in that it is either (1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort

to sources whose accuracy cannot reasonably be questioned.” Fed.R.Evid. 201(b).

       When analyzing a complaint for purposes of 12(b)(6), the Court must accept all

allegations in a complaint as true. See Iqbal, 556 U.S. at 678. However, courts do not

have to accept legal conclusions as facts. See id. Courts considering a motion to dismiss

under Rule 12(b)(6) are only obligated to allow those complaints that are facially plausible

under the Iqbal and Twombly standard to survive such a motion. See id. at 678-679. If

the complaint does not meet this standard, it can be dismissed for failure to state a claim

upon which relief can be granted. See id. The same is true for fraud claims that fail to

meet the requirements of Rule 9(b). See United States ex rel. Gage v. Davis S.R. Aviation,



                                       Page 6 of 15
L.L.C., 623 Fed. Appx. 622, 625-26 (5th Cir. 2015) (unpublished). Such a dismissal ends

the case "at the point of minimum expenditure of time and money by the parties and the

court." Twombly, 550 U.S. at 558.

       “We hold pro se plaintiffs to a more lenient standard than lawyers when analyzing

complaints, but pro se plaintiffs must still plead factual allegations that raise the right to

relief above the speculative level.” Chhim v. Univ. of Texas at Austin, 836 F.3d 467, 469

(5th Cir. 2016). While dismissals of pro se pleaders under 12(b)(6) are ordinarily

accompanied by leave to amend, it is not necessary to grant such leave where it is

“obvious from the record that the plaintiff has pled his best case.” Hale v. King, 642 F.3d

492, 503 (5th Cir. 2011).


       II.    Analysis

              a. Personal Jurisdiction

                       i. Barclays Bank Delaware

       The Motion to Dismiss filed on behalf of the Corporate Defendants (Record

Document 10) argues that “Plaintiff has not alleged a basis for personal jurisdiction over

any [Corporate] Defendant, except for [Barclays].” Record Document 10-1 at 20. The

Court takes this to mean that Barclays is not asserting a 12(b)(2) challenge. Therefore,

personal jurisdiction as to Barclays will not be addressed. The remaining Corporate

Defendants and all Individual Defendants seek dismissal for lack of personal jurisdiction

under Rule 12(b)(2).

                     ii. All Other Defendants

       As to the remaining Corporate Defendants, the Court finds that Plaintiff has failed

to meet his burden in establishing personal jurisdiction. As stated above, the burden is on

                                        Page 7 of 15
Plaintiff to establish jurisdiction. See Patterson v. Aker Sols. Inc., 826 F.3d 231, 233 (5th

Cir. 2016). To meet his burden, Plaintiff must allege that the defendants have had

sufficient “minimum contacts” with the state of Louisiana to support personal jurisdiction,

either specific or general. Plaintiff has not alleged that any of the remaining Corporate

Defendants are domiciled in Louisiana. Additionally, Plaintiff has failed to allege any

contacts by the remaining Corporate Defendants with the forum state of Louisiana. In fact,

Plaintiff fails to allege any facts in his complaint connecting any of the remaining

Corporate Defendants to the events at issue in this case. Therefore, Plaintiff has failed to

meet his burden to make a prima facie showing of personal jurisdiction regarding these

defendants. See Quick Techs., Inc. F.3d at 343. Therefore, all claims against the

remaining Corporate Defendants should be DISMISSED for lack of personal jurisdiction.

       The same is true regarding all Individual Defendants. Plaintiff does not allege that

any Individual Defendant is domiciled or resides in Louisiana. Additionally, Plaintiff has

failed to allege that any Individual Defendant had any connection to the events

surrounding this case or has had any contacts with the State of Louisiana. Therefore,

Plaintiff has failed to meet his burden to make a prima facie showing of personal

jurisdiction for the Individual Defendants. For these reasons, all claims against the

Individual Defendants should be DISMISSED for lack of personal jurisdiction. 1



       1
          It is worth noting here that even if this Court had personal jurisdiction over the
Corporate Defendants, it would not automatically have personal jurisdiction over any
Individual Defendant by virtue of his or her association with a Corporate Defendant. See
Stuart v. Spademan, 772 F.2d 1185 (5th Cir. 1985) (“While the general rule is that
jurisdiction over an individual cannot be predicated upon jurisdiction over a corporation,
courts have recognized an exception to this rule when the corporation is the alter ego of
the individual.”). Plaintiff has alleged no facts suggesting that any of the Corporate
Defendants are “alter egos” of any of the Individual Defendants.

                                       Page 8 of 15
              b. Failure to State a Claim

       It is only necessary to address Barclays’ 12(b)(6) challenge, as all other

defendants have been dismissed under 12(b)(2). However, the Court notes that the

following analysis under Rule 12(b)(6) would apply with equal force to all other defendants

if they were subject to the Court’s personal jurisdiction.

       Plaintiff fails to identify any particular provision of law providing a cause of action.

However, he does make vague references to “theft,” “fraud,” and “defamation.” See

Record Document 1. Additionally, in Section II(A) of Plaintiff’s complaint, he lists the

following provisions of law as bases for federal question jurisdiction: the entire Uniform

Commercial Code, The National Bank Act, The Federal Tax Lien Act, 42 U.S.C. Chapter

7, U.S. Code Title 18, U.S. Code Title 28, and the Dodd Frank Act. Id. at 3. Plaintiff does

not cite to specific sections of these statutes and does not mention any of these provisions

of law in the body of his complaint. However, because we hold pro se plaintiffs to a “more

lenient standard than lawyers when analyzing complaints,” the Court will address the

causes of action that may be related to these vague references. See Chhim, 836 F.3d at

469.

                      i. Theft or Conversion

       As stated in the factual background section above, Plaintiff alleges that Barclays

did not “reverse” the transfer of the $2.5 million, but committed “theft” of the funds. See

Record Document 1 at 5. Taking all of Plaintiff’s factual allegations as true, Plaintiff fails

to state a claim for the alleged “theft” of $2.5 million.

       For any cause of action related to the theft of property, Plaintiff would be required

to show that he has a right to the property. For example, under Louisiana law, the relevant



                                         Page 9 of 15
claim would be one of conversion. In order to prevail on a claim of conversion under

Louisiana law, “the plaintiff must prove that: (1) he owned or had the right to possess

funds that were misused by the defendant; (2) the misuse was inconsistent with the

plaintiff's rights of ownership; and, (3) the misuse constituted a wrongful taking of the

funds.” Watson v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 2015 WL 5714635, at *8

(E.D. La. 2015) (quoting Chrysler Credit Corp. v. Perry Chrysler Plymouth, 783 F.2d 480,

484 (5th Cir. 1986).

       Here, Plaintiff fails to allege that he has any right to the funds in the Federal

Reserve account at issue. Additionally, and most importantly, the Court takes judicial

notice of the fact that “individuals cannot, by law, have accounts at the Federal Reserve,”

as the Federal Reserve “provides financial services to banks and governmental entities

only.” Does the Federal Reserve maintain accounts for Individuals? Can individuals use

such accounts to pay bills and get money?, (Dec. 27, 2018, 1:20 PM),

https://www.federalreserve.gov/faqs/does-the-federal-reserve-maintain-accounts-for-

individuals-can-individuals-use-such-accounts-to-pay-bills-and-get-money.htm; See also

12 C.F.R. Subchapter A. 2 Thus, not only does Plaintiff fail to allege that he had a right to

the funds in the Federal Reserve Account, he is legally precluded from having any such

right or account. Even if Plaintiff had alleged such a right, his claim would be implausible

at best. Therefore, any claim for conversion or theft should be DISMISSED for failure to

state a claim.




2 A review of these provisions, which govern the Federal Reserve system, makes clear
that membership in that system is reserved for financial institutions and governmental
entities. Nowhere do the regulations authorize the Federal Reserve banks to maintain
accounts for individuals.
                                       Page 10 of 15
                      i. National Bank Act Claim

       Plaintiff has also failed to state a claim under the “National Bank Act.” Plaintiff has

alleged that, “under the National Bank Act . . . financial institutions may be charged double

for any damages caused for loss of property.” See Record Document 1 at 4. Because it

has already been determined that Plaintiff has failed to allege, and could not plausibly

allege, that he has any right to the $2.5 million at issue in this case, it is not plausible that

Plaintiff has suffered any “loss of property.” Additionally, in its research, the Court has

found that Plaintiff has failed to state a claim under any other provision of the “National

Bank Act.” Therefore, Plaintiff’s claim for “double damages” under the National Bank Act

is DISMISSED.

                      ii. Defamation Claim

       Under Louisiana law, “[f]our elements are necessary to establish a defamation

cause of action: (1) a false and defamatory statement concerning another; (2) an

unprivileged publication to a third party; (3) fault (negligence or greater) on the part of the

publisher; and (4) resulting injury.” Trentecosta v. Beck, 703 So.2d 552, 559

(La.10/21/97). The “publication element” of this cause of action requires “publication or

communication of defamatory words to someone other than the person defamed.” Perez

v. City of New Orleans, 173 F. Supp. 3d 337 (E.D. La. 2016). While Plaintiff does allege

that he has been called a “scammer” and has been personally “disrespected by managers

and employees” of Barclays Bank, he does not allege that any defamatory statements

have been communicated to a third party. See Record Document 1. Therefore, Plaintiff

has failed to adequately plead a cause of action for defamation and thus the defamation

claim should be DISMISSED



                                        Page 11 of 15
                    iii. Fraud Claim

       Under Louisiana law, the elements of Fraud are “1) a misrepresentation of a

material fact, 2) an intent to deceive (fraudulent intent), and 3) justifiable reliance and

resulting damages.” Tureau v. Hess Corp., 2015 WL 1542508 (W.D. La. 2015) (Opinion

by Chief Judge Drell). F.R.C.P. Rule 9 states that, “In alleging fraud or mistake, a party

must state with particularity the circumstances constituting fraud or mistake.” Here, there

are no allegations that Plaintiff reasonably or justifiably relied on any representation made

by Barclays or that any such reliance resulted in damages to Plaintiff. While he does seem

to allege that Barclays falsely represented that the Federal Reserve rejected Barclays’

transfer request, Plaintiff does not allege that he acted in reliance on this representation

to his detriment. Therefore, Plaintiff has failed to adequately plead fraud and thus the

fraud claim should be DISMISSED.


                    iv. Uniform Commercial Code Claims

       Plaintiff cites the entire Uniform Commercial Code (“UCC”) and specifically UCC

Article 4 in his complaint as bases for federal question jurisdiction. UCC Article 4 governs

bank deposits and collections. After review, the Court finds that UCC Article 4 does not

provide a cause of action or claim relevant to this particular matter. Therefore, Plaintiff

has failed to state a claim under UCC 4 and any such claim should be DISMISSED.

       Article 4A of the UCC governs the rights and obligations of parties to funds

transfers. It has been adopted by every state in the United States, except South Carolina.

Additionally, Article 4A has been incorporated into Regulation J, which governs the rights

and obligations of parties to funds transfers through Fedwire, the funds transfer system

established by the Federal Reserve. For our purposes, Regulation J has no relevant


                                       Page 12 of 15
differences from UCC 4A. Based on the facts alleged in Plaintiff’s Complaint and the

documents attached to that Complaint, the Court finds that UCC 4A is inapplicable to the

current case.

       UCC 4A governs “funds transfer[s].” A “funds transfer” is defined as “the series of

transactions, beginning with the originator’s payment order, made for the purpose of

making payment to the beneficiary of the order.” La. Stat. Ann. § 10:4A-104. A “payment

order” is defined as “an instruction of a sender to a receiving bank . . . to pay, or to cause

another bank to pay . . . money to a beneficiary if: (ii) the receiving bank is to be

reimbursed by debiting an account of, or otherwise receiving payment from, the sender .

. . .” La. Stat. Ann. § 10:4A-103. In this case, the “receiving bank” is the Federal Reserve

and the “sender” is Plaintiff. Under the facts alleged in the Complaint, the Federal Reserve

was not to be reimbursed by “debiting an account of, or otherwise receiv[ing] payment

from,” the Plaintiff. Id. In fact, as discussed above, Plaintiff did not, and cannot, plausibly

allege that he maintains an account at the Federal Reserve that could be debited.

Additionally, Plaintiff fails to allege that the Federal Reserve would be reimbursed in any

way after the transfer took place. Therefore, because the instruction from Plaintiff at issue

in this case cannot be considered a “payment order” for purposes of UCC 4A, Plaintiff

has failed to state a claim under the Article 4A. Thus, any such claim should be

DISMISSED.

                     v. Other Provisions of Law Mentioned

       Title 28 of the United States Code governs the Judiciary and Judicial Procedure.

It does not create a cause of action for Plaintiff under the facts of this case. Therefore,

any claim under this Title should be DISMISSED. Likewise, Title 18 of the United States



                                       Page 13 of 15
Code defines crimes and offenses against the United States. Plaintiff has alleged only

claims for civil relief. Title 18 is unavailable to Plaintiff. Therefore, any claim under this

Title should be DISMISSED. Additionally, Title 42 of the United States Code, Chapter 7

governs the United States social security program. Plaintiff has made no factual

allegations related to social security. Therefore, any claim under this chapter should also

be DISMISSED. Furthermore, Plaintiff mentions the Federal Tax Lien Act but makes no

mention of taxes in his factual allegations. Therefore, any claim under this Act should be

DISMISSED. Finally, the Dodd Frank Act is a series of statutory provisions enacted after

the Financial Crisis of 2008 to reform Wall Street practices. After review, the Court finds

that Plaintiff has failed to state a claim under any provision of the Dodd Frank Act and any

such claim should be DISMISSED.

       III.   Defendants’ Pending Motion to Strike

       Pending before the Court is a Motion to Strike (Record Document 29) filed by

Defendants. This motion seeks to have Plaintiff’s Reply to Court’s Second Notice (Record

Document 27) stricken from the record. Plaintiff’s Reply to Court’s Second Notice,

Defendants argue, contains statements that “are scandalous and have no place in this

Court.” Record Document 29-1 at 4. Given that the Court is granting Defendants’ motions

to dismiss, Defendants’ motion to strike is DENIED as moot.

                                      CONCLUSION

       Because the Court lacks personal jurisdiction over all Defendants, except

Barclays, and because Plaintiff has failed to state a claim against Barclays, Defendants’

Motions to Dismiss Plaintiff’s Complaint (Record Documents 10 and 11) are hereby

GRANTED. A judgment consistent with the terms of the instant Memorandum Ruling will



                                       Page 14 of 15
issue herewith. Additionally, Defendants’ Motion to Strike (Record Document 29) is

DENIED as moot.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this 4th day of January,

2019.




                                  Page 15 of 15
